Appeal by the defendant from two judgments of the Supreme Court, Kings County (Kay, J.), both rendered April 29, 1994, convicting him of robbery in the second degree under Indictment No. 8458/93, upon a jury verdict, and attempted robbery in the first degree under Indictment No. 8440/93, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
On the afternoon of January 20, 1991, the defendant and an unapprehended accomplice robbed the complainant in his *750home. During the course of the robbery, the defendant held a gun to the complainant’s side and when interrupted by the sounds of the complainant’s upstairs neighbor returning home, fled the apartment. These events were recounted by the complainant who had previously known the defendant.
On appeal, the defendant claims that his version of the events was far more plausible then that put forth by the complainant and that his guilt was not proven beyond a reasonable doubt. However, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). The jury’s determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Miller, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.